In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff Golden Garden Condominium, Inc., appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Kitzes, J.), dated February 10, 2003, as granted the motion of the third-party defendant St. Paul Fire and Marine Insurance Company for summary judgment and declared that St. Paul Fire and Marine Insurance Company is not obligated to defend or indemnify Golden Garden Condominium, Inc., in the main action.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of his case, the Supreme Court properly granted summary judgment to the third-party defendant St. Paul Fire and Marine Insurance Company. Altman, J.E, Krausman, Goldstein and Mastro, JJ., concur.